Whitney. 3.
Defendant with others gave a power of attorney to three persons named, as his attorneys in fact. Plaintiff has recovered judgment against him upon a contract made by one only of the three. Presumptively such an authority was a joint one (Story Agency, § 42; Mechem Agency, § 77 and cases cited; Hawley v. Keeler, 53 N. Y. 114, 121); and there is nothing in the power of attorney to indicate the contrary, but much that is confirmatory. For this reason as well as that stated in Kind v. Cortis, decided herewith (ante, p. 186), the judgment should be reversed and a new trial ordered.
Seabury and Guy, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.'